Citation Nr: 0934831	
Decision Date: 09/16/09    Archive Date: 09/23/09

DOCKET NO.  04-19 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a heart condition, to 
include as secondary to posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel


INTRODUCTION

The Veteran had active military service from May 1966 to May 
1969.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  

In connection with this appeal, the Veteran testified at a 
Travel Board hearing before the undersigned Veterans Law 
Judge (VLJ) in September 2005. A transcript of that hearing 
is of record and associated with the claims folder.

This case has been before the Board on two previous 
occasions.  In February 2006 the Board remanded the claim for 
further development.  In November 2007 the Board again 
remanded this case for further development, to include a 
request for a VA examination and medical opinion.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

After a careful review of the claims folder, the Board finds 
that the Veteran's claim of entitlement to service connection 
for a heart condition must be remanded for further 
development.

The Board notes that following the November 2007 Board remand 
the Veteran was afforded a VA cardiology examination in April 
2009.  After examining the Veteran and the claims folder, the 
examiner was asked to provide several opinions regarding the 
Veteran's current heart condition(s).  The examiner was asked 
to opine as to whether a heart condition had its onset during 
the Veteran's active service or within one year of his 
separation from active service; and whether any injury or 
disease of service origin, to include PTSD, contributed 
substantially or materially to the cause of the Veteran's 
heart condition.

Upon review of the April 2009 VA examination report, the 
Board notes that the examiner did not actually diagnose a 
current heart condition.  In the examination report the 
examiner wrote that based on previously completed diagnostic 
tests the Veteran essentially had normal cardiac functioning 
with the exception of a recent Holter monitor, which only 
revealed a somewhat greater than normal number of premature 
atrial contractions (PACs).  The examiner concluded that the 
greater than normal number of PACs did not constitute a 
particular diagnosis and suggested that the Veteran's 
reported symptoms, such as dizziness, were not likely cardiac 
in nature.  Additionally, the examiner noted that PACs such 
as the Veteran experiences are not indicative of a greater 
cardiac problem unless they occur much more frequently and 
are associated with significant tachycardia or continuous 
runs.

After concluding that no particular diagnosis could be made, 
the examiner wrote that it could not be concluded, without 
resorting to speculation, that any identified arrhythmia 
could be linked as occurring during or due to the Veteran's 
active service, to include as a result of the Veteran's 
episodes of Stevens-Johnson syndrome in service.  
Additionally, the examiner wrote that as the Veteran's 
recollection of his arrhythmias began well after his 
separation from active service, it was less likely than not 
that the Veteran's arrhythmia was related to his active 
service.

After providing this information the examiner went on to 
address the specific question of whether the Veteran's PTSD 
caused or made his heart condition worse.  In this regard, 
the examiner wrote generally that any significant stressor 
can increase the likelihood of atrial and/or ventricular 
arrhythmias.  However, he also wrote that isolated atrial 
and/or ventricular premature beats or isolated transient 
bigeminy is not necessarily diagnostic of a pathological 
condition and is, typically, not expected to result in 
sustained and recurring symptoms, particularly when they are 
only noted occasionally.  The examiner went on to opine that 
it was at least as likely as not that the Veteran's PTSD and 
the associated stress and anxiety may contribute, in some 
fashion, to an increased occurrence of atrial and/or 
ventricular arrhythmias.  However, the examiner did not 
specifically diagnose this as a heart condition.  The 
examiner added that even with that being stated, depending on 
the frequency and nature of arrhythmia, on occasion other 
factors not readily accounted for such as volume status, 
general health, medication effects, stress level, and 
activity at time of symptoms may cause the benign arrhythmias 
experienced by the Veteran to recur in such a manner as to 
result in symptoms and do so only on rare occasions.

The Board has the authority to "discount the weight and 
probity of evidence in the light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  Additionally, medical opinions expressed in 
speculative language ["could have caused," etc.] do not 
provide the degree of certainty required for medical nexus 
evidence.  Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); 
Bostain v. West, 11 Vet. App. 124, 127-128 (1998), quoting 
Obert v. Brown, 5 Vet. App. 30, 33 (1993).

The Board finds that the opinion regarding the Veteran's 
heart condition being related to his service-connected PTSD 
to be somewhat contradictory in nature and inadequate.  In 
this regard, the examiner does not provide a clear diagnosis 
of a heart condition.  Then, he wrote that the Veteran's PTSD 
"may" be a contributing factor in his heart condition 
(which has not been established) and then also asserted that 
the problems could actually be caused by other factors.  
Additionally, the Board notes that the Veteran has admitted 
to having a 35+ year, 1 pack per day cigarette habit, which 
the April 2009 opinion fails to address any relation to the 
Veteran's possible heart condition.  The failure to provide a 
clear medical opinion, supported by rationale, frustrates the 
Board's ability to reach a legally correct and medically 
sound decision.  

At this time the claims file should be returned to the April 
2009 examining cardiology fellow, Dr. W.D., for 
clarification.  If this examiner is no longer available, the 
claims folder should be forwarded to another cardiologist for 
review.  At that time, the new cardiologist should determine 
whether an opinion can be provided based on the evidence of 
record or whether a new VA examination is in order.  If a new 
examination is in order, the Veteran should be afforded such 
examination. 

Accordingly, the case is REMANDED to the RO or the AMC, in 
Washington, D.C., for the following actions:

1.	The claims folder should be returned to 
the VA Medical Center for clarification 
of the opinion provided by Dr. W.D. in 
April 2009.  If possible, the claims 
folder should be returned to Dr. W.D.  
    
If Dr. W.D. is not available, the 
claims folder must be returned to 
another cardiologist for review.  That 
examiner should determine whether 
clarification of the April 2009 medical 
opinion is possible based on the 
evidence of record, or whether a new 
examination is needed.  If it is 
determined that a new examination is 
needed at this point, one should be 
scheduled and completed.

2.	Once a review of the claims folder and 
any ordered examination of the Veteran 
is complete, the examiner is asked to 
address the following questions:

(a)	Does the Veteran have a 
diagnosable heart condition?  If 
the Veteran is found to have a 
heart condition, the diagnosis of 
such should be made in accordance 
with sound medical principles.

In providing a diagnosis, the 
examiner should specifically 
address whether the arrhythmia 
discussed in the April 2009 
opinion is something beyond that 
which the average person in the 
Veteran's age group with the same 
risk factors would experience.  

Additionally, in making a 
diagnosis, the examiner should 
also discuss whether the 
arrhythmia discussed in the April 
2009 opinion is a symptom of the 
Veteran's service-connected PTSD 
and associated anxiety; or, 
whether the arrhythmia is in fact 
a separate condition that could be 
caused, or aggravated, by the 
Veteran's service-connected PTSD.

(b)	The examiner should provide 
an opinion with respect to any 
heart condition diagnosed, as to 
whether there is a 50 percent or 
better probability that the 
condition is etiologically related 
to the Veteran's active service or 
was caused or chronically worsened 
by his service-connected PTSD.
        
When forming this opinion, the 
examiner should consider the other 
factors noted in the April 2009 
opinion that may contribute to the 
Veteran's heart condition.  
Additionally, the Veteran's 
history of being a life-long 
smoker should be considered.  

Once all factors are considered 
and discussed, if it is found that 
the Veteran's heart condition is 
chronically worsened by his 
service-connected PTSD, the 
examiner, if possible, should 
state the extent to which the 
Veteran's heart condition is 
chronically worsened by his 
service-connected PTSD.

The supporting rationale for all 
opinions expressed must be provided.

3.	The RO or the AMC should ensure that 
the medical opinion is clear, addresses 
the questions, and provides supporting 
rationale.  Thereafter, the RO or the 
AMC should undertake any other 
development it determines to be 
warranted.

4.	Then, the RO or the AMC should 
readjudicate the Veteran's claim in 
light of all pertinent evidence and 
legal authority.  If the benefit sought 
on appeal is not granted to the 
Veteran's satisfaction, a Supplemental 
Statement of the Case should be 
furnished to the Veteran and his 
representative and they should be 
afforded the requisite opportunity to 
respond.  Thereafter, if indicated, the 
case should be returned to the Board 
for further appellate action.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  

The Veteran need take no action until he is otherwise 
notified, but he may furnish additional evidence and/or 
argument during the appropriate time frame.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
N.R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

